


Exhibit 10.2
SIXTH AMENDMENT
OF
UNITEDHEALTH GROUP
EXECUTIVE SAVINGS PLAN
(2004 Statement)




WHEREAS, UnitedHealth Group Incorporated, a Minnesota corporation (“UnitedHealth
Group”) has heretofore established and maintains several nonqualified, deferred
compensation programs (the “ESP”) for the benefit of a select group of
management or highly compensated employees of UnitedHealth Group and certain
affiliates of UnitedHealth Group; and
WHEREAS, said programs are currently embodied in a single document which is
effective January 1, 2004, and which is entitled “UNITEDHEALTH GROUP EXECUTIVE
SAVINGS PLAN (2004 Statement)” (hereinafter referred to as the “Plan
Statement”); and
WHEREAS, the Board of Directors of UnitedHealth Group has delegated to the
Compensation and Human Resources Committee of the Board of Directors the power
and authority to amend the Plan Statement; and
WHEREAS, the Compensation and Human Resources Committee has further delegated
its authority to amend the Plan Statement to the Executive Vice President, Human
Capital with the exception of amendments that would materially increase the cost
of the ESP, and amendments that are required to be adopted by the Board of
Directors or the Compensation and Human Resources Committee in order to comply
with the requirements of Section 162(m) of the Internal Revenue Code or Section
16 of the Securities Exchange Act of 1934; and
WHEREAS, the Executive Vice President, Human Capital wishes to amend the Plan
Statement to provide that members of the Senior Leadership Team are eligible to
participate in the Plan, and to clarify the rules governing participation in the
ESP by employees who transfer between different affiliates of UnitedHealth, or
who terminate employment and are subsequently rehired; and
WHEREAS, the Executive Vice President, Human Capital has determined that such
amendments will not materially increase the cost of the ESP, and that none of
such amendments are required to be adopted by the Board of Directors or the
Compensation and Human Resources Committee in order to comply with the
requirements of Section 162(m) of the Internal Revenue Code or Section 16 of the
Securities Exchange Act of 1934;
NOW, THEREFORE, BE IT RESOLVED, that the Plan Statement is hereby amended in the
following respect:
1.    DEFINITION OF ELIGIBLE GRADE LEVEL. Effective as of January 1, 2015,
Section 1.2.11(a) (as renumbered by the Sixth Amendment) is amended to read as
follows:
(a)
In General. For regular full-time or part-time employees: the Executive
Leadership Team; the Senior Leadership Team; Salary Grades 31 and 32 (but only
if base salary is equal to or exceeds any specific compensation criteria
established by the Executive Vice




--------------------------------------------------------------------------------




President, Human Capital); Medical Director Grades M2, M3 and M4 (but only if
base salary is equal to or exceeds any specific compensation criteria
established by the Executive Vice President, Human Capital); and Sales Band SSL
(but only if base salary is equal to or exceeds any specific compensation
criteria established by the Executive Vice President, Human Capital).
2.    ELIGIBILITY OF CERTAIN RE-EMPLOYED PARTICIPANTS. Effective as of January
1, 2015, Section 2.3 is amended to read as follows
2.3. Special Eligibility Rule For Former Participants. If a Participant
terminates employment with the Employer and all Affiliates and such Participant:
(a)
is subsequently reemployed by an Employer as an Eligible Employee, and

(b)
is selected for participation in this Plan by the Administrative Committee (or,
for a Section 16 Officer, by the Board of Directors),

(c)
either

(i)
has been paid all amounts deferred under this Plan (and all other like-type
plans of the Employers and all Affiliates which are required to be aggregated
for purposes of section 409A of the Code), and on and before the date of the
last payment was not eligible to continue (or elect to continue) to participate
in this Plan (and all other like-type plans of the Employers and all Affiliates
which are required to be aggregated for purposes of section 409A of the Code)
for periods after the last payment, or

(ii)
has not been eligible to participate in this Plan (or any other like-type plan
of any Employer or Affiliate which is required to be aggregated with this Plan
for purposes of section 409A of the Code) at any time during the twenty-four
(24) month period ending on the date such employee is selected for participation
in this Plan, other than by the accrual of earnings, and

the Administrative Committee (or, for a Section 16 Officer, the Board of
Directors) may designate that such employee shall be allowed to reenter the Plan
as a Participant as of a fixed prospective date that is other than the first day
of a Plan Year so long as that prospective date is within thirty (30) days of
selection. Such employee shall be subject to the same enrollment requirements as
any other selected employee who first becomes eligible to participate in this
Plan after the first day of a Plan Year as provided in Section 2.2. A
Participant whose employment is transferred to an Affiliate that has not adopted
this Plan (or any other like-type plan which is required to be aggregated with
this Plan for purposes of section 409A of the Code) and who otherwise meets the
requirements of this Section 2.3 shall be treated as having terminated
employment.
3.    ELIGIBILITY OF CERTAIN EMPLOYEES OF ACQUIRED COMPANIES. Effective as of
January 1, 2015, Section 2.4 is amended by deleting the phrase “is a participant
in any account balance deferred compensation plan maintained by such

-2-

--------------------------------------------------------------------------------




acquired company and such employee” in the introductory language, and by
amending 2.4(b) to read as follows:
(b)
has not been eligible to participate in any account balance deferred
compensation plan which is required to be aggregated with this Plan for purposes
of section 409A of the Code (other than by the accrual of earnings) at any time
during the twenty-four (24) month period ending on the date such employee is
selected for participation in this Plan, and

3.    CLARIFICATION OF TREATMENT OF CERTAIN TRANSFERS. Effective as of January
1, 2015, a new Section 2.7 is added to read as follows:
2.7 Treatment of Certain Transferred Participants. Optum Medical Services, P.C.
is a wholly owned indirect subsidiary of UnitedHealth Group, which sponsors the
Optum Partner Services Executive Savings Plan (the “Optum ESP”), a nonqualified
deferred compensation plan for the benefit of Optum Medical Services, P.C., and
its respective affiliates, all of which are Affiliates as defined in this Plan.
The following rules shall apply to transfers of employment between an Employer
and any other Affiliate that occurs during a Plan Year:
(a)
If a participant in either this Plan or the Optum ESP is transferred during a
Plan Year to the employ of any Employer or Affiliate that has adopted either
this Plan or the Optum ESP as of the first day of the Plan Year (the “New
Participating Employer”), then the deferral elections made under either this
Plan or the Optum ESP shall be applied to compensation paid by the New
Participating Employer as follows:

(i)
An election to defer base salary for the Plan Year in which such transfer occurs
shall be treated as an election to defer the same percentage of the
Participant’s base salary paid by the New Participating Employer under either
this Plan or the Optum ESP for the balance of the Plan Year.

(ii)
An election to defer any incentive compensation paid with respect to a
performance period of not more than one year, which performance period either
coincides with or is contained with the Plan Year, shall be treated as an
election to defer the same percentage of any incentive compensation plan
sponsored by the New Participating Employer for a performance period of not more
than one year which performance period either coincides with or is contained
with the Plan Year, but only if, at the time the participant made the original
deferral election he could have made an election to defer such incentive
compensation consistent with section 409A (regardless of whether the Plan or
Optum ESP would have permitted such an election).

(iii)
If the participant is participating in any long-term incentive plan with a
performance period that exceeds one year, and is transferred during such
performance period, any election to defer any long-term incentive compensation
paid with respect to such performance period, shall be treated as an election to
defer the same percentage of any long-term incentive compensation plan sponsored
by the New Participating Employer for a performance period that ends


-3-

--------------------------------------------------------------------------------




on the same date as the original performance period, but only to the extent, at
the time the participant made the original deferral election he could have made
an election to defer such incentive compensation consistent with section 409A
(regardless of whether the Plan or Optum ESP would have permitted such an
election).
(iv)
If the participant first became eligible to participate in the Plan or Optum ESP
in the Plan Year in which the transfer occurs, and was permitted to make an
election because of his initial eligibility, the rules described above shall
apply to the remaining portion of the Plan Year, and whether the Employer or
Affiliate to which the participant is transferred is a New Participating
Employer shall be determined by whether the Employer or Affiliate had adopted
either this Plan or the Optum ESP on the date of the participant’s initial
eligibility.

(b)
Except as otherwise provided in (a), or as otherwise required by Section 409A of
the Code, a participant’s deferral election shall not apply to any compensation
paid by any Employer or Affiliate other than the Employer or Affiliate by which
he was employed at the time the election was made, provided, however, that:

(i)
To the extent any form of incentive compensation with respect to which a
Participant has made a deferral election becomes payable after the Participant’s
employment has been transferred to another Employer or Affiliate, it shall be
deferred as if the Participant had still been employed by an Employer at the
time of payment.

(ii)
Nothing contained herein shall preclude the Administrative Committee (or, for a
Section 16 Officer, the Board of Directors) from permitting an Eligible Employee
to make a deferral election following a transfer of employment if such election
would otherwise be permitted under Section 4.

(c)
Accounts representing compensation deferred under the Optum ESP of a person
whose employment is transferred to an Employer may be transferred to this Plan,
and the Account balance of a Participant whose employment is transferred to an
Affiliate that participates in the Optum ESP may be transferred to the Optum
ESP, in both cases in accordance with procedures, and subject to limitations,
established by the Administrative Committee; provided, however, that such
transfer shall have no effect on the time or form of payment of the amount
transferred, except as otherwise permitted by section 409A of the Code.






-4-